Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-19, drawn to a method of detecting an acid gas, classified in G01N 21/783.
II. Claims 20-35, drawn to a method of capturing an acid gas, classified in B01D 2257/50.

The inventions are independent or distinct, each from other because:
Inventions I and II are directed as distinct processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have a different mode of operation.  Invention I has a mode of operation of detecting acid gas. Invention II has a mode of operation of capturing acid gas. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Restriction for examination purposes as indicated is proper because all the invention listed in this action are independent or distinct for the reasons given above and there would be a serious burden and/or examination burden if restriction were not required because one or more of the following reasons apply:
The search for a method of acid indication would not result in the methods of capturing acids as evidenced by their divergent CPC classification.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
A) The inventions have acquired a separate status in the art in view of their different
classification
B) The inventions have acquired a separate status in the art due to their recognized
divergent subject matter
C) The inventions require a different field of search (e.g. searching different
classes/subclasses or electronic resources, or employing different search strategies or search
queries).
During a telephone conversation with Kevin Bieg on 11/14/2022, a provisional election was made without traverse to prosecute the invention of a method of detecting an acid gas, claims 1-19.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 20-35 are withdrawn without traverse from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Claim Rejections - 35 USC § 102
Claims 1-5, 8-9 and 15-16 are rejected under 35 U.S.C. 102a(1) as being anticipated by Shi et al. (Shi, F.-N., Pinto, M. L., Ananias, D., &amp; Rocha, J. (2014). Structure, topology, gas adsorption and photoluminescence of multifunctional porous re3+-furan-2,5-dicarboxylate metal organic frameworks. Microporous and Mesoporous Materials, 188, 172–181. https://doi.org/10.1016/j.micromeso.2014.01.012).
Shin et al. teaches a method of detecting an acid gas (see Page 178 which teaches CO2 adsorption), the method comprising:
providing a metal-organic framework composition comprising a plurality of metal
clusters (see Page 173 which teaches FPYEu includes amounts of mixed metals of Y and Eu) and a plurality of ligands coordinating with the plurality of metal clusters (see Page 175 which teaches Eu and Y atoms were coordinated by two nitrogen atoms from one phen ligand);
exposing the metal-organic framework composition to the acid gas (see Page 178, Figure 6. which teaches a porous framework, FPYEu, adsorbs acidic gas, CO2); and
detecting a change in an optical emission spectrum of the metal-organic framework
composition, as compared to before exposure to the acid gas (see Page 174 which teaches the optical spectral response of the spectrofluorimeter and the excitation spectra were corrected for the spectral distribution of the lamp intensity using a photodiode reference detector. See Figure 1 which teaches an EDS spectrum showing large amounts of Yttrium and small amounts of Europium in the crystals, FPYEu sample).
Regarding claim 2, Shi et al. teaches all the limitations of claim 1 taught above. Shi et al. further teaches the detecting step comprises monitoring the optical emission spectrum while exciting the metal-organic framework composition with an ultraviolet light before and after exposure to the acid gas (see Page 178 which teaches the excitation spectra of FPYEu were recorded at 296 and 11 K while monitoring the Eu3+5D0 -> 7F2. See Figure 7 which teaches that both spectra, 296 and 11 K, are dominated by a broad UV band (240-355 nm at 296 K and 240-347 nm at 11K)).
Regarding claim 3, Shi et al. teaches all the limitations of claim 1 taught above. Shi et al. further teaches the detecting step comprises exciting the metal-organic framework composition with an ultraviolet light and monitoring a decrease in an emission intensity at a wavelength within a visible spectrum (see Page 179 which teaches the dehydration of FPYEu is accomplished by a decrease of the emission efficiency), as compared to results to before exposure to the acid gas (see Page 174 which teaches the optical spectral response of the spectrofluorimeter and the excitation spectra were corrected for the spectral distribution of the lamp intensity using a photodiode reference detector. See Figure 1 which teaches an EDS spectrum showing large amounts of Yttrium and small amounts of Europium in the crystals, FPYEu sample before exposure to acid gas).
Regarding claim 4, Shi et al. teaches all the limitations of claim 3 taught above. Shi et al. further teaches the ultraviolet light has a wavelength of from about 320 to about 400 nm (see Page 178 which teaches the excitation spectra of FPYEu were recorded at 296 and 11 K while monitoring the Eu3+5D0 -> 7F2. See Figure 7 which teaches that both spectra, 296 and 11 K, are dominated by a broad UV band (240-355 nm at 296 K and 240-347 nm at 11K)), and wherein the visible spectrum has a range of from about 400 nm to about 650 nm (see Figure 8 which shows the emission spectra of FPYEu single crystal for three different crystal orientations being within the range 580 nm-630 nm).
Regarding claim 5, Shi et al. teaches all the limitations of claim 1 taught above. Shi et al. further teaches the acid gas comprises nitrogen oxide, sulfur oxide, hydrogen sulfide, carbon dioxide, or mixtures thereof (see Page 178, Figure 6. which teaches a porous framework, FPYEu, adsorbs acidic gas, CO2).
Regarding claim 8, Shi et al. teaches all the limitations of claim 1 taught above. Shi et al. further teaches the plurality of metal clusters comprises a first metal ion and a second metal ion that is different than the first metal ion (see Page 173 which teaches FPYEu includes amounts of mixed metals of Y and Eu).
	Regarding claim 9, Shi et al. teaches all the limitations of claim 8 taught above. Shi et al. further teaches the plurality of metal clusters comprises a first metal ion having a first coordination geometry (see Page 175 which teaches Eu and Y atoms were coordinated by two nitrogen atoms from one phen ligand) and a second metal ion having a second coordination geometry that is different than the first coordinate geometry (see Page 172 which teaches Eu3+ is a good candidate for building up porous MOF materials because it may assume a wide-range of coordination numbers, typically  from 6 to 10, while being able to coordinate to a plethora of ligands).
Regarding claim 15, Shi et al. teaches all the limitations of claim 1 taught above. Shi et al. further teaches a plurality of metal clusters (see Page 173 which teaches FPYEu includes amounts of mixed metals of Y and Eu) and plurality of ligands (see Page 175 which teaches Eu and Y atoms were coordinated by two nitrogen atoms from one phen ligand) form a periodic framework (see Page 174, Table 1 which shows that the FPYEu MOF has a tetragonal crystal system). The instant specification states the clusters and ligands can form any useful network (e.g. tetragonal crystal structure). 
Regarding claim 16, Shi et al. teaches all the limitations of claim 1 taught above. Shi et al. further teaches at least one of the plurality of ligands comprises a linear dicarboxylic acid (see Pages 172-173 which teaches Furan-2,5-dicarboxylic acid (H2fdc) was synthesized with FPY to form a MOF).

	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Shi et al. as applied to claim 1 above, and further in view of Lyu et al. (Lyu, J., Zhang, X., Li, P., Wang, X., Buru, C. T., Bai, P., Guo, X., &amp; Farha, O. K. (2019). Exploring the role of hexanuclear clusters as Lewis acidic sites in isostructural metalorganic frameworks. Chemistry of Materials, (31), 4166–4172. https://doi.org/10.1021/acs.chemmater.9b00960.s002).
Regarding claim 6, Shi et al. teaches all the limitations of claim 1 taught above. Shi et al. further teaches porous lanthanide MOFs, including FPYEu, (see Page 173 which teaches FPYEu includes amounts of mixed metals of Y and Eu) but does not teach at least one of the plurality of metal clusters comprises a hexanuclear cluster.
	In the analogous art of hexanuclear clusters in Metal-Organic Frameworks, Lyu et al. teaches an isostructural MOFs (M-NU-1008) with M being hexanuclear clusters of transition metals (Zr and Hf), a lanthanide (Ce) or an actinide (Th) (Abstract). 
	It would be obvious for one of ordinary skill in the art to substitute a hexanuclear cluster, taught by Lyu et al., for M in the FPYEu MOF, taught by Shi et al., for the benefit of increasing catalytic activity of the MOF when converting acid gas (see Page 4170 of Lyu et al.).
Regarding claim 7, the combination of Shi et al. and Lyu et al. teaches all the limitations of claim 6 taught above. Shi et al. teaches their metal cluster comprises of Eu and Y (see Page 173 which teaches FPYEu includes amounts of mixed metals of Y and Eu) but does not teach at least one of the plurality of metal clusters comprises a hexanuclear cluster.
In the analogous art of hexanuclear clusters in Metal-Organic Frameworks, Lyu et al. teaches an isostructural MOFs (M-NU-1008) with M being hexanuclear clusters of transition metals (Zr) or a lanthanide (Ce) (Abstract). The instant specification teaches that a hexanuclear metal cluster are commonly encountered in Zr-based MOFs (Page 22 Lines 13-14).
It would be obvious for one of ordinary skill in the art to substitute a hexanuclear cluster, taught by Lyu et al., for M in the FPYEu MOF, taught by Shi et al., for the benefit of increasing catalytic activity of the MOF when converting acid gas (see Page 4170 of Lyu et al.).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Shi et al. as applied to claim 1 above, and further in view of Cook et al. (Cook, T. R., Zheng, Y.-R., &amp; Stang, P. J. (2013). Cheminform abstract: Metal-organic frameworks and self-assembled supramolecular coordination complexes: Comparing and contrasting the design, synthesis, and functionality of metal-organic materials. ChemInform, 44(11). https://doi.org/10.1002/chin.201311268) and Takeuchi et al. (Takeuchi, H., Omogo, B., &amp; Heyes, C. D. (2013). Are bidentate ligands really better than monodentate ligands for nanoparticles? Nano Letters, 13(10), 4746–4752. https://doi.org/10.1021/nl4023176).
Regarding claim 10, Shi et al. teaches all the limitations of claim 1 taught above. Shi et al. further teaches the metal-organic framework composition comprises ligands (see Page 175 which teaches Eu and Y atoms were coordinated by two nitrogen atoms from one phen ligand) but does not teach the metal-organic framework composition comprises a plurality of monodentate ligands and/or a plurality of bidentate ligands.
In the analogous art of metal-organic frameworks and self-assembled supramolecular coordination complexes, Cook et al. teaches a mononuclear tetrahedral center with four monodentate acetate ligands (see Page 741, Figure 15a.) but does not teach the benefit of using monodentate ligands for metal-organic frameworks.
In the analogous art of monodentate and bidentate ligands, Takeuchi et al. teaches mondentate ligands reduces non-specific binding of IgG to increasing non-specific adsorption of IgG to colloidal quantum dots (see Page 4751).
It would obvious for one of ordinary skill in the art to substitute the phe ligand (taught by Shi et al.) with the monodentate acetate ligands (taught by Cook et al.) for the benefit of increasing non-specific adsorption (as taught by Takeuchi et al.).

Claims 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Shi et al., Cook et al. and Takeuchi et al. as applied to claim 10 above, and further in view of Paz et al. (Almeida Paz, F. A., Klinowski, J., Vilela, S. M., Tomé, J. P., Cavaleiro, J. A., &amp; Rocha, J. (2012). Ligand design for functional metal–organic frameworks. Chem. Soc. Rev., 41(3), 1088–1110. https://doi.org/10.1039/c1cs15055c).
Regarding claim 11, the combination of Shi et al., Cook et al. and Takeuchi et al. teach all the limitations of claim 10 taught above. Shi et al. teaches a plurality of ligands coordinating with the plurality of metal clusters (see Page 175 which teaches Eu and Y atoms were coordinated by two nitrogen atoms from one phen ligand) but does not teach at least one of the plurality of ligands comprises a structure of L1-RL-L2, wherein each of L1 and L2 is, independently, a reactive group, and wherein RL is a linker.
In the analogous art of ligand-design for metal-organic frameworks, Paz et al. teaches the ligand structure of 3[Cu2(L8)(H2O2)2]*3DMF. RL is L8 is trans-stilbene-3,3’,5,5’-tetracarboxylic acid, L1 is Cu2 and L2 is (H2O2)2 (see Page 1091).
It would be obvious for one of ordinary skill in the art to substitute the phen ligand (taught by Shi et al.) with the L1-RL-L2 ligand (taught by Paz et al.) in their MOF for the benefit of forming a highly porous MOF (see Page 1094 of Paz et al.).
Regarding claim 12, the combination of Shi et al. and Paz et al. teach all the limitations of claim 11 taught above. There is no positive limitation given in claim 12 since claim 12 states RL comprises an optionally substituted aryl or an optionally substituted heteroaryl. Furthermore, Shi et al. teaches a plurality of ligands coordinating with the plurality of metal clusters (see Page 175 which teaches Eu and Y atoms were coordinated by two nitrogen atoms from one phen ligand) but does not teach RL comprises an optionally substituted aryl or an
optionally substituted heteroaryl.
In the analogous art of ligand-design for metal-organic frameworks, Paz et al. teaches the ligand structure of 3[Cu2(L8)(H2O2)2]*3DMF. RL is L8 is trans-stilbene-3,3’,5,5’-tetracarboxylic acid, L1 is Cu2 and L2 is (H2O2)2 (see Page 1091 and the annotated picture below which shows the ligand containing the linker, RL – L8, having an aryl group which is circled).

    PNG
    media_image1.png
    89
    171
    media_image1.png
    Greyscale

It would be obvious for one of ordinary skill in the art to substitute the phen ligand (taught by Shi et al.) with the L1-RL-L2 ligand (taught by Paz et al.) that includes aryl groups in their MOF for the benefit of forming a highly porous MOF (see Page 1094 of Paz et al.).
Regarding claim 13, the combination of Shi et al. and Paz et al. teach all the limitations of claim 12 taught above. There is no positive limitation given in claim 13 since claim 13 states RL comprises an aryl substituted with one or more of a hydroxyl, optionally substituted alkyl, haloalkyl, hydroxyalkyl, optionally substituted alkoxy, optionally substituted cycloalkyl, optionally substituted cycloalkoxy, optionally substituted aryl, optionally substituted aryloxy, halo, carboxyl, azido, cyano, nitro, amino, aminoalkyl, or carboxyaldehyde. 
Furthermore, Shi et al. teaches a plurality of ligands coordinating with the plurality of metal clusters (see Page 175 which teaches Eu and Y atoms were coordinated by two nitrogen atoms from one phen ligand) but does not teach RL comprises an aryl substituted with one or more of a hydroxyl, optionally substituted alkyl, haloalkyl, hydroxyalkyl, optionally substituted alkoxy, optionally substituted cycloalkyl, optionally substituted cycloalkoxy, optionally substituted aryl, optionally substituted aryloxy, halo, carboxyl, azido, cyano, nitro, amino, aminoalkyl, or carboxyaldehyde.
In the analogous art of ligand-design for metal-organic frameworks, Paz et al. teaches the ligand structure of 3[Cu2(L8)(H2O2)2]*3DMF. RL is L8 is trans-stilbene-3,3’,5,5’-tetracarboxylic acid, L1 is Cu2 and L2 is (H2O2)2 (see Page 1091 and the annotated picture below which shows the ligand containing the linker, RL – L8, having an aryl group which is circled. RL-L8 also has R-CO2H hydroxyl groups which is circled). 

    PNG
    media_image2.png
    94
    179
    media_image2.png
    Greyscale

It would be obvious for one of ordinary skill in the art to substitute the phen ligand (taught by Shi et al.) with the L1-RL-L2 ligand (taught by Paz et al.) that includes aryl groups and hydroxyl groups in their MOF for the benefit of forming a highly porous MOF (see Page 1094 of Paz et al.).
Regarding claim 14, the combination of Shi et al. and Paz et al. teaches all the limitations of claim 11 taught above. Shi et al. teaches a plurality of ligands coordinating with the plurality of metal clusters (see Page 175 which teaches Eu and Y atoms were coordinated by two nitrogen atoms from one phen ligand) but does not teach wherein each of L1 and L2 comprises, independently, carboxyl, heterocyclyl, hydroxyl, an anion thereof, a salt thereof, or an ester thereof.
In the analogous art of ligand-design for metal-organic frameworks, Paz et al. teaches the ligand structure of 3[Cu2(L8)(H2O2)2]*3DMF. RL is L8 is trans-stilbene-3,3’,5,5’-tetracarboxylic acid, L1 is Cu2 and L2 is (H2O2)2 (see Page 1091 and the annotated picture below which shows RL-L8 has R-CO2H hydroxyl groups which is circled).

    PNG
    media_image2.png
    94
    179
    media_image2.png
    Greyscale

It would be obvious for one of ordinary skill in the art to substitute the phen ligand (taught by Shi et al.) with the L1-RL-L2 ligand (taught by Paz et al.) in their MOF wherein each L1 and L2 comprises a hydroxyl group for the benefit of forming a highly porous MOF (see Page 1094 of Paz et al.).


Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Shi et al. in view of Cook et al. as applied to claim 1 above.
Regarding claim 17, Shi et al. teaches all the limitations of claim 1 taught above. Shi et al. further teaches the metal-organic framework composition comprises a rare earth metal (RE) (see Page 173 which teaches FPYEu includes amounts of mixed metals of Y and Eu) but does not teach the metal-organic framework composition comprises RE-DOBDC, wherein RE is a rare earth element and DOBDC is 2,5-dihydroxyterephthalic acid.
In the analogous art of metal−organic frameworks and self-assembled supramolecular
coordination complexes, Cook et al. teaches an MOF Ni2(dhtp)(H2O)2*8H20 which includes dhtp, dihydroxylterephthalic acid (see Page 763).
	It would be obvious for one ordinary skill in the art to substitute the phen ligand in FPYEu (taught by Shi et al.) with the dhtp ligand (taught by Cook et al.) (see MPEP 2141 III which teaches exemplary rationales that may support a conclusion of obviousness includes (B) simple substitution of one known element (dhtp ligand) for another (phen ligand) to obtain predictable results).
Regarding claim 18, Shi et al. teaches all the limitations of claim 17 taught above. Shi et al. further teaches the rare earth element comprises Y, Yb, Tb, Eu, or combinations thereof (see Page 173 which teaches FPYEu includes amounts of mixed metals of Y and Eu).
Regarding claim 19, Shi et al. teaches all the limitations of claim 1 taught above. Shi et al. further teaches the metal-organic framework composition comprises UiO-66-DOBDC, UiO-66, UiO-67, NU-1000, MOF-808, or PCN-777 (see Page 177 which teaches that PFYEu has a more rectangular shape than UiO-66 although with much lower adsorption capacity than these MOFs).
It would be obvious for one ordinary skill in the art to use substitute a metal-organic framework composition with UiO-66 rather than PFYEu or FPYEu for the benefit of increasing the adsorption capacity of the MOF. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI HUSAIN FARAZ whose telephone number is (571)272-2480. The examiner can normally be reached M-F 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571) 272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LYLE ALEXANDER/             Supervisory Patent Examiner, Art Unit 1797                                                                                                                                                                                           /A.H.F./                     Examiner, Art Unit 1797